1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE GONZALEZ, individually and on       )          Case No.: 1:16-cv-01891 DAD JLT
     behalf of others similarly situated,     )
12                                            )          ORDER AFTER STATUS CONFERENCE AND
                     Plaintiff,               )          SETTING DEADLINE FOR THE MOTION FOR
13                                            )          PRELIMINARY APPROVAL OF CLASS
             v.                               )          SETTLEMENT
14                                            )
     CORRECTIONS CORPORATION OF               )
15   AMERICA,                                 )
                     Defendant.               )
16   _____________________________________ )
                                              )          Case No.: 1:17-cv-1094 - LJO - JLT
17   THOMAS RICHARDS, individually and on )
     behalf of all others similarly situated, )
18                                            )
                     Plaintiff,               )
19           v.                               )
                                              )
20   CORECIVIC OF TENNESSEE, LLC,             )
                                              )
21                   Defendants.              )
                                              )
22
23          The Court held a status conference in these cases and learned that the parties have settled the
24   case on terms that are different from those the Court refused to accept in Gonzalez v. Corrections
25   Corporation of America, Case No. 1:16-cv-01891 DAD JLT (Doc. 48). Part of the agreement
26   includes that the class period will not close until February 28, 2019. Given this, the Court learned
27   that counsel will be unable to file the stipulated motion for preliminary approval of the class
28   settlement until the employer obtains the final data, which is expected within a couple of weeks after

                                                        1
1    February 28, 2019. Thus, the Court ORDERS;

2           1.      The motion for preliminary approval of class certification SHALL be filed no later

3    than March 29, 2019. This motion will be filed in the Gonzalez matter and the parties agree that

4    this motion, if approved, will fully dispose of the Richards matter as well.

5
6    IT IS SO ORDERED.

7       Dated:     January 22, 2019                            /s/ Jennifer L. Thurston
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
